Case 18-20106-JAD      Doc -2 Filed 07/06/21 Entered 07/06/21 10:43:29                     Desc
                        Certificate of Service Page 1 of 1
                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE: Jeffrey J. Widdowfield                          BK NO. 18-20106 JAD
                                  Debtor(s)
                                                       Chapter 13
Community Loan Servicing, LLC fka
Bayview Loan Servicing, LLC                            Related to Claim No. 13
                            Movant
             vs.

Jeffrey J. Widdowfield
                                  Debtor(s)

Ronda J. Winnecour,
Trustee

                          CERTIFICATE OF SERVICE OF
                     NOTICE OF MORTGAGE PAYMENT CHANGE
I, Maria Miksich, of KML Law Group, P.C., certify that I am, and at all times hereinafter
mentioned was, more than 18 years of age and that on July 06, 2021, I served the above captioned
pleading, filed in the proceeding on the parties at the addresses shown below;
                                                       607 College Street, Suite 101
Debtor(s)                                              Pittsburgh, PA 15232
Jeffrey J. Widdowfield
135 McBride Acres                                      Trustee
New Castle, PA 16102                                   Ronda J. Winnecour
                                                       Suite 3250, USX Tower (VIA ECF)
Attorney for Debtor(s)                                 600 Grant Street
Matthew M. Herron, Esq.                                Pittsburgh, PA 15219
The Debt Doctors, LLC


Method of Service: electronic means or first class mail

Dated: July 06, 2021

                                                           /s/ Maria Miksich, Esquire
                                                           Maria Miksich, Esquire
                                                           Attorney I.D. No. 319383
                                                           KML Law Group, P.C.
                                                           BNY Mellon Independence
                                                           Center
                                                           701 Market Street, Suite 5000
                                                           Philadelphia, PA 19106
                                                           201-549-5366
                                                           MMiksich@kmllawgroup.com
